DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on June 08, 2022. The application contains claims 1-9: 
Claims 1, 4, 5, and 8 are amended
Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on June 08, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Drawings
	In response to Applicant’s arguments for not correcting the drawings, the examiner disagrees.  
Fig. 1 shows each of an interaction unit, a transfer unit, a processing unit, and a presentation unit in the form of a labeled rectangular box. This high-level illustration provides no information about “existing templates”, “segregation of the standard KPI” and “a sub process”. Because the detailed illustration of “existing templates”, “segregation of the standard KPI” and “a sub process” is essential for a proper understanding of the invention, the drawings should be corrected to show these features or the features be canceled from the claims.
	Therefore, the objections to the drawings are maintained.

Claim Objections
In view of the amendments to the claims, the objections to claims 1, 4, 5, and 8 are withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the rejections to claim 1 and 5 with respect to "the standard KPI"s are withdrawn. 
Applicant’s arguments with respect to "existing templates", "segregation of the standard KPI", and "a sub process" have no support in the specification as filed and do not clarify the meaning of each limitation to help define the scope of the claimed invention. Therefore, the remaining rejections to claims 1 and 5 are maintained. 

Claim Rejections - 35 USC § 101
With regard to the 35 U.S.C. 101 rejections to claims 5-9 for being directed to non-statutory subject matter, Applicant’s argument that “claim 5 as well as the associated dependent claims 6-9 of the claimed invention are alleged as a judicial exception into a practical application and therefore is patent eligible subject matter under Prong Two of Step 2A of the Revised Guideline” is not responsive to the 35 U.S.C. 101 rejections as set forth in the non-final office action, because the rejections therein were based on claims 5-9 failing Step 1 (the statutory categories) of the statutory subject matter eligibility test, not Prong Two of Step 2A. Therefore, the 35 U.S.C. 101 rejections to claims 5-9 for being directed to non-statutory subject matter are maintained.

Claim Rejections - 35 USC § 102
	In response to Applicant’s 1st argument on page 7 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees. 
“In the claimed invention, a user is provided with a set of standard libraries and the user may select one or more libraries for which they wish to seek analysis. However, Guha does not disclose the aspect of selecting libraries from a set of libraries.” 
This argument pertains to the limitation a user selecting a standard library from a set of libraries recited in claim 1. Following is how Guha et al. (US 20100114899 A1) teaches this limitation:
Guha, Fig. 3 and paragraphs [0051]-[0066], teaches a user defining or selecting a pipelined process illustrated in Fig. 3 by setting up each portion of 302, 304, 306, 308, and 310 of the BI system 300, wherein the customized pipelined process corresponds to “a standard library” and the collection of varying pipelined processes resulted from the different combinations of 302, 304, 306, 308, and 310 corresponds to "a set of libraries". This is further illustrated in Fig. 8 and discussed in paragraphs [0086]-[0089], wherein multiple icons 802 correspond to various business intelligence metrics and contain a set of pre-configured routines to create KPIs that can be performed on a set of data from organizations X1, X2, X3, and X4,  and presented to a user. 
Therefore, Guha discloses the aspect of selecting libraries from a set of libraries and teaches the aforementioned limitation.

	In response to Applicant’s 2nd argument on page 7 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees. 
“Further, the claimed invention takes actions on the KPls. The KPls are created, edited, and executed pertaining to the library which is selected by the user. ...”
This argument pertains to the limitation creating, editing and executing standard Key Performance Indicators (KPIs) pertaining to the standard library selected wherein segregation of the standard KPI is performed based on a sub processes selected by the user recited in claim 1. Following is how Guha et al. (US 20100114899 A1) teaches this limitation:
Guha, Fig. 7 and paragraphs [0076]-[0081] and [0084], teaches generating, changing, and executing KPI metrics based on the user customized pipelined process shown in Fig. 3. Fig. 8 and paragraphs [0086]-[0089] further teach displaying different KPI metrics according to the user’s choice. Due to the indefiniteness of "segregation of the standard KPI" and "a sub process" contained in the wherein clause as discussed in the 112 rejections, the wherein clause has been interpreted to mean displaying different KPI metrics according to the user’s choice. Therefore, Guha teaches the aforementioned limitation.

	In response to Applicant’s 3rd argument on page 8 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees. 
“… Thus, calculation of KPI metric is different in Guha and the claimed invention. …”
The examiner notes Applicant’s argument is not commensurate with the claim language in scope. Because the differences in calculating KPI metric as alleged by Applicant are not recited in claim 1, they do not need to be taught. 

For the reasons above, the 35 U.S.C. 102 rejections are updated and maintained as set forth below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "existing templates", "segregation of the standard KPI" and "a sub processes" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "existing templates" in line 6.  The meaning of this limitation in the claim cannot be reasonably understood in view of the specification. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 1 recites the limitation "segregation of the standard KPI" in line 8. The meaning of this limitation in the claim cannot be reasonably understood in view of the specification. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 1 recites the limitation "a sub process" in line 9. The meaning of this limitation in the claim cannot be reasonably understood in view of the specification. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 5 recites the limitation "existing templates" in line 8. The meaning of this limitation in the claim cannot be reasonably understood in view of the specification. Therefore, claim 5 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 5 recites the limitation "segregation of the standard KPI" in line 12. The meaning of this limitation in the claim cannot be reasonably understood in view of the specification. Therefore, claim 5 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 5 recites the limitation "a sub process" in line 12. The meaning of this limitation in the claim cannot be reasonably understood in view of the specification. Therefore, claim 5 is indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 2-4 and 6-9 are also rejected for inheriting the deficiency from their corresponding independent claims 1 and 5, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 5-9 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is software per se.  
Claim 5 recites a system comprising “an interaction unit”, “a transfer unit”, “a processing unit”, and “a presentation unit”. The disclosure does not indicate that “an interaction unit”, “a transfer unit”, “a processing unit”, or “a presentation unit” is necessarily hardware. The broadest reasonable interpretation of these components in light of the specification includes computer instructions only, which make it software per se. Therefore, claim 5 is rejected under 35 U.S.C. 101.
Dependent claims 6-9 do not add any structure to the claims and are likewise rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guha et al. (US 20100114899 A1).

With regard to claim 1,
Guha teaches
a method for providing a data analytics solution in a system (Abstract), the method comprising: 
a user selecting a standard library from a set of libraries (Fig. 3; [0051]-[0066]: by setting up each portion of 302, 304, 306, 308, and 310 of the BI system 300, a user defines/selects a pipelined process illustrated in Fig. 3 of his/her own, wherein the customized pipelined process corresponds to “a standard library” and the collection of varying pipelined processes resulted from the different combinations of 302, 304, 306, 308, and 310 corresponds to "a set of libraries"); 
uploading data using web or Secure File Transfer Protocol (SFTP) wherein the data is appended to existing templates and is mapped and executed to standard tables (Fig. 3, 302; [0052]-[0056]: use data ingestion tools to ingest data over a network, wherein network reads on “using web”. [0062]-[0063]: indexing and classifying ingested data according to prepared taxonomies teaches appending data to "existing templates", wherein the indexing and taxonomies used by the system correspond to "existing templates", and storing the classified data in a domain relevant classification database teaches mapping and executing to “standard tables"); 
creating, editing and executing standard Key Performance Indicators (KPIs) pertaining to the standard library selected wherein segregation of the standard KPI is performed based on a sub processes selected by the user (Fig. 7; [0076]-[0081]; [0084]: generate, change, and execute KPI metrics based on the user customized pipelined process shown in Fig. 3. Fig. 8; [0086]-[0089]: display different KPI metrics according to the user’s choice – this is the best effort interpretation of the examiner’s given the indefiniteness of the wherein clause as discussed in the 112 rejections above); 
selecting a dashboard and establishing a connect with the dashboard (Fig. 3, 310-1; [0048]-[0049]; [0066]: reporting analysis results to the user on a dashboard teaches both choosing a dashboard appropriate for the results and establishing a connect with the dashboard so as to display the results on the dashboard); and 
presenting an output comprising analysis to the user on the dashboard ([0066]: report the analysis results to the user on a dashboard).

With regard to claim 2,
Guha teaches
the method as claimed in claim 1, wherein the data is in unstructured format and is converted into an analyzable format ([0053]: unstructured data. [0062]-[0063]: indexed and classified data has “an analyzable format”).

With regard to claim 3,
Guha teaches
the method as claimed in claim 1, wherein the data is integrated from multiple sources into a data warehouse (Fig 1, 102-1 – 102-n data sources; [0003]: data warehouse).

With regard to claim 4,
Guha teaches
the method as claimed in claim 1, wherein the library is a ready to deploy repository of key risk indicators (KRIs) or key performance indicators (KPIs) across multiple business functions across industries (Fig. 8; Fig. 9: across industries, e.g., Software vs Bio/Pharma, multiple business functions, e.g., different organizations).

With regard to claim 5,
Guha teaches
a system for providing a data analytics solution (Abstract; [0002]), the system comprising: 
an interaction unit receiving an input from a user wherein the user selects a standard library from a set of libraries (Fig. 3; [0051]-[0066]: by setting up each portion of 302, 304, 306, 308, and 310 of the BI system 300, a user defines/selects a pipelined process illustrated in Fig. 3 of his/her own, wherein the customized pipelined process corresponds to “a standard library” and the collection of varying pipelined processes resulted from the different combinations of 302, 304, 306, 308, and 310 corresponds to "a set of libraries"); 
a transfer unit uploading data using web or Secure File Transfer Protocol (SFTP) wherein the data is appended to existing templates and is mapped and executed to standard tables (Fig. 3, 302; [0052]-[0056]: use data ingestion tools to ingest data over a network, wherein network reads on “using web”. [0062]-[0063]: indexing and classifying ingested data according to prepared taxonomies teaches appending data to "existing templates", wherein the indexing and taxonomies used by the system correspond to "existing templates", and storing the classified data in a domain relevant classification database teaches mapping and executing to “standard tables"); 
a processing unit creating, editing and executing standard Key Performance Indicators (KPIs) based on a rule engine pertaining to the standard library selected wherein segregation of the standard KPI is performed based on a sub processes selected by the user (Fig. 7; [0076]-[0081]; [0084]: generate, change, and execute KPI metrics based on the user customized pipelined process shown in Fig. 3. Fig. 8; [0086]-[0089]: display different KPI metrics according to the user’s choice – this is the best effort interpretation of the examiner’s given the indefiniteness of the wherein clause as discussed in the 112 rejections above); and
a presentation unit presenting an output comprising analysis to the user on a dashboard wherein the dashboard is selected based on a user input (Fig. 3, 310-1; [0048]-[0049]; [0066]: reporting analysis results to the user on a dashboard teaches both choosing a dashboard appropriate for the results and establishing a connect with the dashboard so as to display the results on the dashboard).

With regard to claim 6,
Guha teaches
the system as claimed in claim 5, wherein the data is in unstructured format and is converted into an analyzable format ([0053]: unstructured data. [0062]-[0063]: indexed and classified data has “an analyzable format”).

With regard to claim 7,
Guha teaches
the system as claimed in claim 5, wherein the data is integrated from multiple sources into a data warehouse (Fig 1, 102-1 – 102-n data sources; [0003]: data warehouse).

With regard to claim 8,
Guha teaches
the system as claimed in claim 5, wherein the library is a ready to deploy repository of key risk indicators (KRIs) or key performance indicators (KPIs) across multiple business functions across industries (Fig. 8; Fig. 9: across industries, e.g., Software vs Bio/Pharma, multiple business functions, e.g., different organizations).

With regard to claim 9,
Guha teaches
the system as claimed in claim 5, wherein the system is hosted on a distributed network ([0116]-[0117]: a distributed network).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168    

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168